Citation Nr: 0943941	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  08-10 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

I.  Whether new and material evidence has been received to 
reopen a claim for service connection for headaches.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, including as secondary to headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from 
December 1988 to November 1989, and from February 1997 to 
June 1997; he served on active duty from August 2000 to April 
2001, including deployment to Bosnia from September 2000 to 
March 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, in which the RO denied the Veteran's petition to 
reopen his previously denied claim of service connection for 
headaches, finding that no new and material evidence had been 
submitted.  The RO further denied the Veteran's claim for 
service connection for depression, including as secondary to 
headaches.  In that decision, the RO treated the Veteran's 
claim for service connection for depression as a new claim, 
despite the fact that the Veteran had been previously denied 
service connection for "mental conditions to include post-
traumatic stress disorder with insomnia, dysthymic disorder, 
generalized anxiety disorder, intermittent explosive 
disorder, panic disorder, and obsessive compulsive disorder 
with poor insight" in a September 2006 rating decision.  

Regardless of what the RO has done, however, the Board must 
address the question of whether new and material evidence has 
been received to reopen the Veteran's claims for service 
connection for headaches and for an acquired psychiatric 
disorder, including as secondary to headaches.  This is so 
because the issue goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate the claims de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  In other words, the Board is required 
to first consider whether new and material evidence is 
presented before the merits of a claim can be considered.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
Hence, the Board has characterized the claims for service 
connection for headaches and for an acquired psychiatric 
disorder as claims to reopen.  

In this instance, the Board notes that the United States 
Court of Appeals for Veterans Claims (Court) has recently 
held that, although an appellant's claim identified PTSD 
without more, it cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may reasonably be encompassed by 
several factors-including the claimant's description of the 
claim, the symptoms the claimant describes, and the 
information the claimant submits or that VA obtains in 
support of the claim.  The Court reasoned that the appellant 
did not file a claim to receive benefits only for a 
particular diagnosis, but for the affliction (symptoms) his 
mental condition, however described, causes him.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).

Here, although the Veteran filed his most recent claim 
seeking service connection specifically for depression, the 
Board notes that on multiple occasions the Veteran has 
referred to his claimed mental disability as a "mental 
condition" or "post-traumatic stress disorder" (PTSD) as 
well as "depression."  The Board thus concludes that the 
Veteran is seeking service connection not solely for 
diagnosed depression but more broadly for any psychiatric 
disability including, but not limited to, depression.  The 
Board notes further that in the September 2006 rating 
decision mentioned above, the RO previously denied a claim 
for any "mental condition."  The Board thus finds that the 
Veteran's claim is more properly characterized as one for an 
acquired psychiatric disability, to include depression, 
including as secondary to headaches.  

In that connection, the Board acknowledges that the Veteran's 
previous claim for service connection for "mental 
conditions" was made on a direct basis to service connection 
only.  However, the Board observes that reliance upon a new 
etiological theory-in this case, the contention that the 
Veteran's claimed acquired psychiatric disorder is secondary 
to his headaches, as opposed to the direct result of in-
service injury-is insufficient to transform a claim that has 
been previously denied into a separate and distinct, or new, 
claim.  See Ashford v. Brown, 10 Vet. App. 120 (1997). The 
Veteran is still required to present new and material 
evidence in support of his claim.

The Board acknowledges that following certification of the 
Veteran's appeal by the RO to the Board in September 2009, 
the Veteran submitted additional evidence, which was received 
by the Board in October 2009.  The Board notes, however, that 
the Veteran, through his representative, waived initial RO 
consideration of this evidence in writing and requested that 
the Board review the newly submitted evidence in the first 
instance.  There is thus no need for the Board to remand 
review of this evidence to the RO.  See 38 C.F.R. § 20.1304 
(2009).

The decision below addresses the Veteran's petition to reopen 
his previously denied claims of service connection for 
headaches and for an acquired psychiatric disorder, as well 
as the underlying claim of service connection for headaches.  
Consideration of the merits of the Veteran's claim for 
service connection for an acquired psychiatric disorder is 
deferred pending completion of the development sought in the 
remand that follows the decision.


FINDINGS OF FACT

1.  The RO granted the Veteran's petition to reopen a 
previously denied claim for service connection for headaches 
and denied the claim on the merits in a September 2006 rating 
decision; in that decision, the RO also denied the Veteran's 
claim for service connection for a "mental condition."  The 
Veteran did not appeal that decision, which became final.

2.  Evidence received since the September 2006 decision 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for headaches, and it raises 
a reasonable possibility of substantiating the underlying 
claim.

3.  Evidence received since the September 2006 decision 
relates to an unestablished fact necessary to substantiate 
the claim of service connection for an acquired psychiatric 
disorder, including as secondary to headaches, and it raises 
a reasonable possibility of substantiating the underlying 
claim.

4.  The Veteran likely has headaches that are attributable to 
his period of active military service.


CONCLUSIONS OF LAW

1.  A September 2006 RO decision that denied the Veteran's 
claims for service connection for headaches and a mental 
condition is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302, 20.1103 (2009).

2.  Since the prior final denial of the Veteran's claim for 
service connection for headaches, new and material evidence 
has been received; hence, the requirements to reopen the 
claim of service connection for headaches have been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Since the prior final denial of the Veteran's claim for 
service connection for a mental condition, new and material 
evidence has been received; hence, the requirements to reopen 
the claim of service connection for an acquired psychiatric 
disorder, including as secondary to headaches, have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

4. The Veteran has headaches that are the result of injury 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Petition to Reopen

In a September 2002 decision, the RO denied the Veteran's 
initial claim for service connection for headaches.  The 
Veteran did not appeal that decision, which became final.  In 
a September 2006 rating decision, the RO reopened the 
Veteran's claim for service connection for headaches and 
denied the claim on the merits.  In that decision, the RO 
also denied service connection for "mental conditions to 
include post-traumatic stress disorder with insomnia, 
dysthymic disorder, generalized anxiety disorder, 
intermittent explosive disorder, panic disorder, and 
obsessive compulsive disorder with poor insight."  The 
Veteran was notified of the decision but did not appeal.  
Thus, the decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  In January 2007, the Veteran sought to 
reopen his claims for service connection for headaches and 
for a mental condition, identified as depression, including 
as secondary to headaches.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the Veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38, Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  This analysis is undertaken by comparing 
newly received evidence with the evidence previously of 
record.  After evidence is determined to be new, the next 
question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent of the claims for service connection was the 
September 2006 RO decision.  Furthermore, for purposes of the 
"new and material" analysis, the credibility of the 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

A review of the evidence added to the record since the RO's 
prior decision reflects that the Veteran submitted a letter 
from his private treating physician dated in November 2006.  
In the letter, the physician indicated that he had been 
treating the Veteran since before his 2000 deployment to 
Bosnia.  The physician further stated that the Veteran did 
not suffer from headaches until after he returned from that 
deployment but has since developed "severe problems" with 
migraines.  The physician opined that it is "more likely 
than not [that] the migraine headaches ... came from a fall 
that occurred while he was in active military duty."  In the 
letter, the physician further noted that the Veteran has 
developed depression, which he opined is more likely than not 
due to the in-service injury that also led to his headaches.  

As such, the Board finds that the Veteran's private treating 
physician's November 2006 letter is "new" in the sense that 
it was not previously before agency decision makers.  The 
Board also finds that the letter is not cumulative or 
duplicative of evidence previously considered and is thus 
"material" for purposes of reopening the Veteran's claims.  
In this regard, the Board notes that in the September 2006 
decision, the RO denied the Veteran's claim for service 
connection for headaches because the Veteran's service 
treatment records did not reflect treatment or diagnosis of 
headaches.  The RO also denied the Veteran's claim for 
service connection for "mental conditions," finding that 
there was no credible evidence of an in-service stressor 
required for service connection for PTSD and otherwise no 
credible evidence that any current psychiatric disability was 
related to the Veteran's service.  Prior to the November 2006 
private physician's letter, the Veteran had not provided 
probative medical evidence suggesting a link between his 
headaches and his time in service.  The statement, however, 
indicates that the Veteran's headaches and his claimed 
depression are related to a fall he sustained while on active 
duty.  Because it provides medical evidence addressing a 
possible link between the Veteran's headaches and acquired 
psychiatric disorder and his time in service, this statement 
adds to the record in a way that it should be considered new 
and material.  The Board thus finds that the Veteran's 
private physician's November 2006 letter relates to an 
unestablished fact necessary to substantiate the claims and 
raises a reasonable possibility of substantiating the claims.  
38 C.F.R. § 3.156(a). 

As new and material evidence, in the form of the Veteran's 
treating private physician's November 2006 statement 
regarding a possible nexus between the Veteran's claimed 
disabilities and service, has been submitted, the Board finds 
that the criteria for reopening the claims for service 
connection for headaches and for an acquired psychiatric 
disorder, including as due to headaches, have been met.

B.  Service Connection for Headaches

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any injury or disease diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The Veteran has contended that he suffers from headaches as a 
result of a fall injury he sustained in January 2001 in which 
he slipped while going down stairs and struck his head.  The 
agency of original jurisdiction (AOJ) denied the Veteran's 
claim on the basis that the Veteran's service treatment 
records did not reflect the fall injury or any subsequent in-
service treatment for or diagnosis of headaches.

Relevant medical evidence consists of the Veteran's service 
treatment records, treatment records from both private 
treatment providers and the Jack C. Montgomery VA Medical 
Center (VAMC) in Muskogee, Oklahoma, and a VA examination 
conducted in September 2002.  Review of the Veteran's service 
treatment records reflects that no records are present 
relating to the Veteran's 2000 deployment to Bosnia.  
However, the Veteran has submitted multiple statements from a 
medic who was stationed with the Veteran in Bosnia.  In these 
statements, dated in September 2002 and October 2005, the 
medic stated that he witnessed the Veteran slip on icy stairs 
and fall, striking his head on the stairs.  The medic 
reported that the incident occurred in January 2001, while 
the Veteran was deployed to Bosnia on active duty.  The medic 
further attests that he treated the Veteran on multiple 
occasions for headaches following the January 2001 fall.  

The Veteran was provided a VA examination in September 2002.  
At that examination, the examiner noted that the Veteran 
complained of having had headaches since his in-service fall 
in January 2001.  The examiner noted that the Veteran was 
currently suffering with headaches occurring two to three 
times per week and had been diagnosed with migraine, for 
which he was under a neurologist's care.  The examiner did 
not offer an opinion as to the nature or etiology of the 
Veteran's headaches.  

Post-service treatment records reflect that the Veteran has 
received ongoing private treatment for his complaints of 
headache.  The Veteran's private treating physician has in 
addition submitted statements dated in March 2004 and 
November 2006.  In the March 2004 statement, the private 
physician stated that the Veteran had been in his care since 
1995, prior to his 2000 deployment to Bosnia, and had not 
suffered from chronic migraines until after his return from 
active duty.  After that time, the physician stated that the 
Veteran had developed "severe problems with migraine 
headaches."  The examiner further stated in his November 
2006 letter that, based on the Veteran's pre-service and 
post-service medical treatment history and complaints of 
headache, it is "more likely than not" that the Veteran's 
current problems with migraine headaches stem from the 
January 2001 in-service fall injury.  

The Board finds that the private physician's November 2006 
opinion thus represents competent evidence of a nexus between 
the Veteran's service and his currently diagnosed headaches.  
Based on this opinion, the Board concludes that the Veteran's 
headaches are the result of injury incurred in service.  
Significantly, the Board notes that there is no medical 
evidence in the record to suggest that the Veteran's 
headaches are not etiologically linked to the Veteran's 
period of active duty.  The September 2002 VA examination 
report did not address this question.  

Because the only competent evidence of record indicates a 
link between the Veteran's time in service and his currently 
diagnosed headaches, the Veteran's treating physician's 
medical opinion can therefore be said to show that the 
Veteran's headaches are directly related to his military 
service.  In sum, the Veteran has a current diagnosis of 
headaches that has been linked by competent and probative 
medical opinion to the in-service fall the Veteran suffered 
while deployed to Bosnia in January 2001.  The Board thus 
concludes that the September 2006 findings of the Veteran's 
treating private physician, combined with records of ongoing 
treatment the Veteran has received with that physician and 
the statements of the medic, substantiate the Veteran's 
contention that his current headaches are traceable to the 
head injury the Veteran incurred while on active duty in 
January 2001.  The Board thus finds that the competent and 
probative medical evidence supports a conclusion that the 
Veteran's current headaches are linked to his period of 
active duty.  Resolving reasonable doubt in the Veteran's 
favor, it is likely that his current headaches are 
etiologically related to an injury the Veteran suffered while 
serving on active military duty.  38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).  The Board thus finds that service connection 
for headaches is warranted.


ORDER

New and material evidence to reopen the claim of service 
connection for an acquired psychiatric disorder, including as 
secondary to headaches, has been received; to this limited 
extent, the appeal of this issue is granted.

Entitlement to service connection for headaches is granted.


REMAND

In light of the Board's conclusion that the claim for service 
connection for an acquired psychiatric disorder, including as 
secondary to now service-connected headaches, is reopened, 
the claim must be considered on a de novo basis.  The Board 
finds that additional evidentiary development is necessary 
before a decision can be reached on the merits of the 
Veteran's claim.

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any injury or disease diagnosed after service, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  Service connection on a secondary 
basis is warranted when it is shown that disability is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2009).  

The Veteran has contended that he has an acquired psychiatric 
disorder as a result of headaches.  The RO previously denied 
the Veteran's claim on the basis that there was no evidence 
that the Veteran suffered from any psychiatric problems 
during service, and that he was not service connected for 
headaches.

Regarding diagnosis of the Veteran's mental disabilities, the 
Board first acknowledges that the Veteran's service treatment 
records are silent as to any complaints of or treatment for 
psychiatric disability.  However, the Board notes that 
records of the Veteran's deployment to Bosnia in 2000 are not 
of record.  Relevant post-service treatment records reflect 
that the Veteran was seen in January 2006 for a private 
psychological evaluation.  Report of that evaluation reflects 
the Veteran's report of his January 2001 in-service fall, 
which resulted in chronic headaches.  The psychologist 
conducted mental examination of the Veteran and diagnosed him 
with a myriad of psychiatric disorders, including PTSD, 
dysthymic disorder, generalized anxiety disorder, 
intermittent explosive disorder, panic disorder, and 
obsessive compulsive disorder.  Report of the Veteran's 
October 2009 VAMC mental health evaluation, however, found 
the Veteran to suffer only from "major depression secondary 
to medical condition," which the Veteran's VA psychologist 
identified as, primarily, his chronic migraine headaches.  
Similarly, the Veteran's private treating physician stated in 
his November 2006 letter that the Veteran suffers from 
depression related to his in-service injury and his 
subsequent headaches.  No mention of PTSD or any acquired 
psychiatric disorder other than depression were identified by 
either treatment provider.  

In light of the Veteran's contentions and the assessments 
discussed above, the Board finds it necessary to secure an 
examination to clarify the Veteran's current diagnosis(es) 
and ascertain whether he in fact has depression or any other 
acquired psychiatric disorder that is etiologically linked to 
his service-connected headaches, or otherwise to his time on 
active duty, including the January 2001 injury he suffered 
while on active duty.  Under these circumstances, evidentiary 
development is needed to fully and fairly evaluate the 
Veteran's claim of service connection for an acquired 
psychiatric disorder, including as secondary to service-
connected headaches.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2009); Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) (where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted).  Thus, on remand, the Veteran must be 
afforded a new VA examination in order to obtain a current 
diagnosis based on both examination and a review of his 
claims file.  The examiner must include a well-reasoned 
medical opinion addressing the nature and etiology of any 
diagnosed acquired psychiatric disorder and the medical 
probabilities that the disability is directly related to the 
Veteran's time in service, or to his service-connected 
headaches.  Specifically, the Veteran must be afforded a 
psychiatric evaluation to include particular attention to the 
diagnoses made by both the Veteran's private treatment 
providers and his VAMC psychologist.  In the report, the 
examiner must provide a current diagnosis of each acquired 
psychiatric disorder from which the Veteran suffers and 
address the relationship between any such diagnosed disorder 
and the Veteran's time in service, including the January 2001 
in-service fall injury, as well as the relationship between 
any diagnosed acquired psychiatric disorder and the Veteran's 
service-connected headaches.  The examiner's opinions must be 
based upon consideration of the Veteran's documented medical 
history and assertions through review of the claims file.  
38 U.S.C.A. § 5103A.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran and his representative 
must be sent a letter requesting that the 
Veteran provide sufficient information, 
and if necessary, authorization to enable 
any additional pertinent evidence not 
currently of record relating to the 
Veteran's claimed acquired psychiatric 
disorder to be obtained.  The Veteran 
must also be invited to submit any 
pertinent evidence in his possession.  
The AOJ must explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.  Also, all 
treatment records prepared during the 
Veteran's deployment from September 2000 
to March 2001 should be sought by the 
AOJ.

2.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the Veteran must 
be scheduled for VA psychiatric 
examination and notified that failure to 
report to any scheduled examination, 
without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 
3.655(b) (2009).  The entire claims file, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner designated to examine the 
Veteran.  The examination report must 
reflect consideration of the Veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies must be accomplished, and all 
clinical findings must be reported in 
detail.  

Following a clinical evaluation of the 
Veteran and a thorough review of the 
claims file, the examiner must render an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
diagnosed acquired psychiatric disability 
is related to the Veteran's period of 
military service.  In so opining, the 
examiner must specifically address the 
Veteran's in-service fall injury in 
January 2001, as well as the Veteran's 
private physician's September 2006 
opinion concluding that the Veteran 
suffered from depression related to his 
in-service fall and his resultant 
headaches, and the private January 2006 
psychological evaluation assigning 
multiple diagnoses to the Veteran.  The 
examiner must further opine as to whether 
any acquired psychiatric disorder has 
been caused or made chronically worse by 
his service-connected headaches.  The 
examiner must set forth all examination 
findings, along with the complete 
rationale for the opinions expressed.  
(If PTSD is found, the specific 
stressor(s) causing this disability must 
be set forth in detail.)  The examiner 
must set forth all examination findings, 
along with the complete rationale for the 
opinions expressed.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim remaining on appeal must be 
adjudicated in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative must 
be furnished a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


